Case 0:20-cv-60452-RS Document 1 Entered on FLSD Docket 03/01/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                            CASE NO:
 URNESHA YOUNG,

        Plaintiff,

        v.

 CAPITAL SK ENTERPRISES 2 INC.,

        Defendant.
                                       /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, URNESHA YOUNG (“Plaintiff”) pursuant to 29 U.S.C. § 216(b), files the

 following Complaint against Defendant, CAPITAL SK ENTERPRISES 2 INC., (“CAPITAL

 SK”), (hereafter “Defendant”), and alleges as follows:

    1. This action arises under the Fair Labor Standards Act (“FLSA”), pursuant to 29 U.S.C. §§

        201–216, and the Florida Minimum Wage Act (“FWA”), pursuant to Fla. Stat. 448.110, to

        recover all overtime and minimum wages owed to Plaintiff during the course of her

        employment with Defendant.

                                             PARTIES

    2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

        the age of 18 years, and otherwise sui juris.

    3. During all times material hereto, Defendant, CAPITAL SK, was a Florida Profit

        Corporation located and transacting business within Broward County, Florida, within the

        jurisdiction of this Honorable Court.




                                                  1
Case 0:20-cv-60452-RS Document 1 Entered on FLSD Docket 03/01/2020 Page 2 of 8



   4. CAPITAL SK is headquartered and operates its principal location at 8100 West Mcnab

        Road, North Lauderdale, Florida 33068.

   5. Defendant, CAPITAL SK, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

        during all times pertinent to the allegations herein.

                                 JURISDICTION AND VENUE

   6.   The acts and omissions giving rise to this dispute took place within Broward County,

        Florida, which falls within the jurisdiction of this Honorable Court.

   7. Defendant, CAPITAL SK, is headquartered and regularly transacts business in Broward

        County, Florida, and jurisdiction is therefore proper within the Southern District of Florida

        pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

   8. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

        and 28 U.S.C. § 1391(b).

   9. This Honorable Court has supplemental jurisdiction over Plaintiff’s state law claims

        pursuant to 28 U.S.C. § 1367.

                                    GENERAL ALLEGATIONS

   10. Defendant, CAPITAL SK, owns and operates a 7-Eleven convenience store and gas station

        in South Florida.

   11. Defendant, CAPITAL SK employs Cashiers such as Plaintiff to perform the labor involved

        in operating its convenience stores.

                                            FLSA COVERAGE

   12. Defendant, CAPITAL SK, is covered under the FLSA through enterprise coverage, as

        CAPITAL SK was engaged in interstate commerce during all pertinent times in which

        Plaintiff was employed. More specifically, CAPITAL SK’s business and Plaintiff’s work




                                                  2
Case 0:20-cv-60452-RS Document 1 Entered on FLSD Docket 03/01/2020 Page 3 of 8



      for CAPITAL SK affected interstate commerce because the goods and materials Plaintiff

      and other employees used and/or handled on a constant and/or continuous basis moved

      through interstate commerce prior to or subsequent to Plaintiff’s use of the same.

      Accordingly, Defendant, CAPITAL SK, was engaged in interstate commerce pursuant to

      29 U.S.C. § 203(s)(1)(B).

   13. During her employment with Defendant, CAPITAL SK, Plaintiff, and multiple other

      employees, handled and worked with various goods and/or materials that moved through

      interstate commerce, including, but not limited to: various types of chips, candy, snacks,

      Bugles, Cheez-Its, Check Mix, Doritos, Takis, various brands of coffee, various brands of

      juices, Modelo beer, Heineken beer, Corona beer, domestic beer, crafted beer, various

      brands of flavored malt, Dos Equis beer, Pacific beer, Stella Artois beer, Tecate beer,

      various brands of wine, champagne, Monster energy drinks, 5-Hour energy shots, Red Bull,

      Big Gulp drinks, Coca-Cola, Pepsi-Cola, plastic forks, plastic cubs, plastic knives, sugar

      packets, Slurpees, fruit, pretzels, Advil, various different medicines, hand sanitizer, etc.

   14. Defendant, CAPITAL SK, regularly employed two (2) or more employees during the

      relevant time period, and these employees handled goods or materials similar to those

      goods and materials handled by Plaintiff, thus making Defendant, CAPITAL SK’s business

      an enterprise covered by the FLSA.

   15. Upon information and belief, Defendant, CAPITAL SK, grossed or did business in excess

      of $500,000.00 during the years of 2017, 2018, 2019, and is expected to gross in excess of

      $500,000.00 in 2020.

   16. During all material times hereto, Plaintiff was a non-exempt employee of Defendant,

      CAPITAL SK, within the meaning of the FLSA.




                                                3
Case 0:20-cv-60452-RS Document 1 Entered on FLSD Docket 03/01/2020 Page 4 of 8



                                 PLAINTIFF’S WORK FOR DEFENDANT

       17. On or about October 23, 2019, Plaintiff began working for Defendant, and continued to do

          so until about January 12, 2020.

       18. Plaintiff worked an average of fifty (50) hours per week throughout her employment with

          Defendant.

       19. Though Defendant agreed to pay Plaintiff $9.75 per hour, it very frequently actually failed

          to pay her the applicable state minimum wage.1

       20. In addition, Defendant refused to compensate Plaintiff at the proper overtime rate of time-

          and-one-half required by the FLSA for all hours worked in excess of forty (40).

       21. Defendant was expressly aware of the overtime work performed by Plaintiff, but

          nevertheless required Plaintiff to continue working without receiving the proper overtime

          rate during her entire employment period with Defendant.

       22. As a result of Defendant’s intentional and willful failure to comply with the FLSA, Plaintiff

          has been required to retain the undersigned counsel and is therefore entitled to recover

          liquidated damages, reasonable attorney’s fees and costs incurred in the prosecution of

          these claims.

          COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

       23. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 22 as though set forth fully

          herein.

       24. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

          § 216(b).




 1   In 2019, the applicable Florida minimum wage was $8.46 per hour.

                                                    4
Case 0:20-cv-60452-RS Document 1 Entered on FLSD Docket 03/01/2020 Page 5 of 8



    25. During the time period relevant to this lawsuit, Plaintiff worked an average of fifty (50)

        hours per week.

    26. Defendant refused to compensate Plaintiff at the proper overtime rate of time-and-one-half

        required by the FLSA for all hours worked in excess of forty (40).

    27. Plaintiff is entitled to recover statutorily proscribed federal overtime wages at a rate of half-

        time per hour, for all hours worked in excess of forty (40) per week.

    28. Plaintiff therefore claims the time-and-one-half rate for each hour worked in excess of forty

        (40) per week, during the time period between October 23, 2019 and January 12, 2020.

    29. Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages as required

        by the FLSA, as Defendant knew of the overtime requirements of the FLSA. Defendant

        recklessly failed to investigate whether Defendant’s payroll practices were in accordance

        with the FLSA during the relevant time period.

    30. Accordingly, the statute of limitations in this action should be three (3) years as opposed

        to two (2) years.

    31. Defendant’s willful and/or intentional violations of federal wage law entitle Plaintiff to an

        additional amount of liquidated, or double, damages.

    32. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

        counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

        WHEREFORE, Plaintiff, URNESHA YOUNG, respectfully requests that this Honorable

 Court enter judgment in his favor and against Defendant, CAPITAL SK ENTERPRISES 2 INC.,

 and award Plaintiff: (a) unliquidated damages; (b) liquidated; (c) reasonable attorney’s fees; and

 any and all such further relief as may be deemed just and reasonable under the circumstances.




                                                   5
Case 0:20-cv-60452-RS Document 1 Entered on FLSD Docket 03/01/2020 Page 6 of 8



        COUNT II – FLORIDA MINIMUM WAGE VIOLATIONS – Fla. Stat. 448.1102

     33. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 22 as though set forth fully

        herein.

     34. Plaintiff alleges this action pursuant to the Florida Minimum Wage Act (“FMWA”), Fla.

        Stat § 448.110.3

     35. Plaintiff worked one or more weeks for Defendant and did not receive at least Florida’s

        minimum wage rate of $8.46 per hour in 2019.

     36. Plaintiff worked one or more weeks for Defendant and did not receive at least Florida’s

        minimum wage rate of $8.56 per hour in 2020.

     37. Defendant failed to pay Plaintiff at least the equivalent of Florida’s minimum wage rate for

        all hours worked up to forty (40) in one or more work weeks during Plaintiff’s employment.

     38. Defendants therefore wrongfully deprived Plaintiff of wages to which she was lawfully

        entitled pursuant to Fla. Stat § 448.110.

     39. Defendants willfully and intentionally refused to pay Plaintiff Florida’s applicable

        minimum wage, as Defendant knew or should have known of the state minimum wage

        requirements and either intentionally avoided or recklessly failed to investigate proper

        payroll practices.

     40. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

        counsel and is therefore entitled to recover reasonable attorney’s fees and costs.



 2 Plaintiff fully complied with the pre-suit notice requirements set forth under Fla. Stat. § 448.110
 by serving Defendant with written notice of her Florida minimum wage and allowing Defendant
 fifteen (15) calendar days to remedy the violations prior to filing this lawsuit. Defendant failed to
 avail itself of this opportunity.

 3The Florida minimum wage is interpreted in accordance with the FLSA. See Fla. Stat. § 448.110;
 FLA. CONST. art. X, §24.

                                                    6
Case 0:20-cv-60452-RS Document 1 Entered on FLSD Docket 03/01/2020 Page 7 of 8



    WHEREFORE, Plaintiff, URNESHA YOUNG, respectfully requests that this Honorable

 Court enter judgment in favor of Plaintiff against Defendant, CAPITAL SK ENTERPRISES 2

 INC., and award Plaintiff: (a) double unpaid state minimum wages as provided by the Florida

 Minimum Wage Act, Fla. Stat. 448.110; (b) all reasonable attorney’s fees and litigation costs as

 permitted under the Florida Minimum Wage Act; and any and all such further relief as this Court

 may deem just and equitable under the circumstances.

                                DEMAND FOR JURY TRIAL

    Plaintiff, URNESHA YOUNG, requests and demands a trial by jury on all appropriate claims.

        Dated this 1st day of March, 2020.

                                                    Respectfully Submitted,

                                                    USA EMPLOYMENT LAWYERS-
                                                    JORDAN RICHARDS, PLLC
                                                    805 E. Broward Blvd. Suite 301
                                                    Fort Lauderdale, Florida 33301
                                                    Ph: (954) 871-0050
                                                    Counsel for Plaintiff, Urnesha Young

                                                    By: /s/ Jordan Richards
                                                    JORDAN RICHARDS, ESQUIRE
                                                    Florida Bar No. 108372
                                                    MELISSA SCOTT, ESQUIRE
                                                    Florida Bar No. 1010123
                                                    JAKE BLUMSTEIN, ESQUIRE
                                                    Florida Bar No. 1017746
                                                    Jordan@jordanrichardspllc.com
                                                    Melissa@jordanrichardspllc.com
                                                    Jake@jordanrichardspllc.com




                                                7
Case 0:20-cv-60452-RS Document 1 Entered on FLSD Docket 03/01/2020 Page 8 of 8



                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on March 1,

 2020.

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372


                                    SERVICE LIST:




                                           8
